Citation Nr: 1307173	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a low back strain.  

2.  Entitlement to an initial compensable disability rating for eczema with tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, June 2006 to October 2007, and from January 2010 to February 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the disabilities listed on the preceding title page and assigned initial disability ratings.  The Veteran has disagreed with those disability ratings initially assigned.  [The March 2008 decision also addressed four other claims for disability compensation.  While the Veteran initially disagreed with the RO's decision on those claims, on his VA Form 9, Substantive Appeal, he limited his appeal to the claims listed on the preceding title page.]  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to ensure that contemporaneous medical evidence is associated with the claims file prior to a final adjudication of the claims on appeal.  First, the Board notes that additional evidence has been added to the record that has yet to be considered by the RO in the first instance.  In this regard, the RO last issued a Statement of the Case in May 2009.  Thereafter, the Veteran returned to active duty, and additional service treatment records were obtained.  These records make specific references to the low back and skin condition disabilities.  In addition, in June 2011, the Veteran underwent a VA examination which also includes pertinent findings to the claims on appeal.  

VA regulations mandate that the RO, as the Agency of Original Jurisdiction (AOJ), must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  See 38 C.F.R. § 19.31(2012).  As such, on remand, the RO must reconsider the claims on the basis of the additional evidence added to the record since the May 2009 Statement of the Case.  

In addition, the Veteran provided credible testimony during the October 2012 hearing concerning the current severity of the low back and skin disabilities.  First, he indicated that he re-injured the low back during the deployment from January 2010 to February 2011.  (Transcript at 2.)  In addition, he described current reports of low back pain radiating down his lower extremities.  (Transcript at 4-5.)  Finally, he stated that this disability has worsened since the most recent examination.  (Transcript at 9.)  Given these reports, the Board finds that the Veteran should be afforded a contemporaneous examination to provide findings as to the current severity of his service-connected low back disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (which stipulates that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Regarding the skin disability on appeal, the Veteran described receiving current treatment to his right foot every six weeks at a local VA facility.  He described difficulty walking as a result of the skin condition.  These records are relevant to claim but have not been obtained.  As such, they must be obtained on remand.  

Also, based on the Veteran's reports of frequent treatment for his skin disability, the Board finds that the Veteran should be afforded a current VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (which describes when VA's duty to assist requires a "thorough and contemporaneous" medical examination); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (which stipulates that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.)  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of low back and skin treatment that the Veteran may have received at the VA facilities in Northampton and Springfield since May 2011.  All such available records should be associated with the Veteran's claims folder.  If any such records are not available, that fact should be annotated in the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the severity of his low back strain.  His claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary (e.g., X-rays), should be performed).

The examiner should set forth all relevant objective findings.  In particular, the examiner should:  

a.  discuss the range of motion of the Veteran's lumbar spine in degrees as well as the presence of any muscle spasms, abnormal gait, or abnormal spinal contour.  

b.  discuss whether the Veteran's low back exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  Also, the examiner should opine as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  

c.  comment on whether the Veteran's low back disability results in any incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.  The frequency of any such episodes must be documented.  

d.  comment on whether the Veteran's low back disability results in any associated neurologic impairment.  

e.  opine as to the effect of the Veteran's low back disability on his occupational functioning and daily activities.  

The rationale for any opinions and all clinical findings should be given in detail.

3.  Also, schedule the Veteran for a VA dermatological examination to evaluate his service-connected eczema with tinea pedis.  His claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be performed.  

All pertinent objective findings should be set forth.  In particular, the examiner is asked to identify the parts of the Veteran's body affected by this service-connected disability and to specify the percentage of the Veteran's entire body that is involved and the percentage, if any, of exposed body areas affected.  

The rationale for any opinions and all clinical findings should be given in detail.

4.  Then, readjudicate the increased rating claims on appeal, as are listed on the title page of this Remand.  If either issues is denied to any extent, the Veteran should be provided a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

